DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
14  in Figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “high-voltage store” in claim 10 is a relative term which renders the claim indefinite. The term “high-voltage store” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high-voltage store” could also be a single cell connected in series to have a high voltage. For examinations purposes, examiner will interpret “high-voltage store” as “battery”.
	The term “audible” in claim 18 is a relative term which renders the claim indefinite. The term “audible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 102012205253 A1 – machine translation provided in this Office Action).
	Regarding claim 10, Gerhard discloses a vehicle ([0001], [0019], & [0026]), comprising:
	a high-voltage store (battery [0026]) provided for storing electrical energy ([0006]), the high-voltage store ([0026]) has a high-voltage store housing ([0002]) in which multiple electrical storage cells are arranged (at least one battery cell [0003] & [0026]), and
	a device (valve, noise-generating means [0002], [0020], & [0039]) provided in the high-voltage store housing ([0002]) through which gas escaping from one or more storage cells into an interior of the high-voltage store housing ([0002]) escapes outward from the high-voltage store housing ([0002]) into surroundings ([0020] regarding fluid flowing…from the inside of a defective galvanic element to the outside), wherein
	the device (valve, noise-generating means [0002], [0020], & [0039]) includes a purely mechanical acoustic signal generator (whistle [0020], [0022] & “tongue” [0055]) provided for generating an acoustic warning signal in an event of the escaping gas flowing through the device (valve, noise-generating means [0002], [0020], & [0039]) , wherein the warning signal is generated merely by way of the gas throughflow ([0020]).
	Regarding claim 11, Gerhard discloses further discloses the vehicle according to claim 10, wherein the signal generator (“tongue” [0055]) is caused to perform mechanical oscillations by the gas (vibrates as soon as the degassing stream flows past [0055]).
	Regarding claim 14, Gerhard discloses further discloses the vehicle according to claim 10, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) has an element (“tongue” [0055]) provided for being caused to perform mechanical oscillations in the event of gas flowing past (vibrates as soon as the degassing stream flows past [0055]).
	Regarding claim 15, Gerhard further discloses the vehicle according to claim 10, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) is arranged such that gas that flows through the device (valve, noise-generating means [0002], [0020], & [0039]) impacts a component of the vehicle body (“tongue” [0055]), whereby the vehicle body (“tongue” [0055]) is caused to perform acoustic oscillations (vibrates as soon as the degassing stream flows past [0055]).
	Regarding claim 16, Gerhard discloses a method for generating an acoustic warning signal ([0007], [0019], [0025], [0050]) in a vehicle ([0001], [0019], & [0025]) having a high-voltage store (battery [0026]) provided for storing electrical energy ([0006]), wherein
	the high-voltage store ([0026]) has a high-voltage store housing ([0002]) in which multiple electrical storage cells are arranged (at least one battery cell [0003] & [0026]), and	
	a device (valve, noise-generating means [0002], [0020], & [0039]) provided in the high-voltage store housing ([0002]) through which gas escaping from one or more storage cells into an interior of the high-voltage store housing ([0002]) escapes outward from the high-voltage store housing ([0002]) into surroundings ([0020] regarding fluid flowing…from the inside of a defective galvanic element to the outside), 
	the method comprising:
	providing a purely mechanical acoustic signal generator (whistle [0020], [0022] & “tongue” [0055]) in the device (valve, noise-generating means [0002], [0020], & [0039]); and
	generating the warning signal, via the device (valve, noise-generating means [0002], [0020], & [0039]), merely by way of the escaping gas from the high-voltage store housing ([0002] & [0020]).
	Regarding claim 17, Gerhard further discloses the vehicle according to claim 16, wherein the signal generator (“tongue” [0055]) is caused to perform mechanical oscillations by the gas (vibrates as soon as the degassing stream flows past [0055]).
	Regarding claim 18, Gerhard further discloses the method according to claim 16, wherein upon exceeding a predefined gas volume flow ([0020] & [0049]) through the device (valve, noise-generating means [0002], [0020], & [0039]), the signal generator (whistle [0020], [0022] & “tongue” [0055]) generates a warning signal (audible alarm [0020]) with a sound intensity (emitting acoustic signal [0022]), but does not teach which is audible in a passenger compartment of the vehicle even while the vehicle is travelling.
	However, Gerhard teaches using additional indication of a defect on a control display of the vehicle in case driving noises do not clearly allow an acoustic warning message to be evaluated ([0021]). Audible is relative to the driver’s hearing capabilities and the driving conditions, therefore this claim limitation is vague. 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to perform routine optimization on the sound intensity of the audible alarm of Gerhard.  
	Regarding claim 19, Gerhard further discloses the method according to claim 16, wherein upon exceeding a predefined gas volume flow through the device (valve, noise-generating means [0002], [0020], & [0039]), the signal generator (whistle [0020], [0022] & “tongue” [0055]) generates a warning signal (audible alarm [0020]) with a predefined minimum sound intensity (emitting acoustic signal [0022]).
	Regarding claim 22, Gerhard further discloses the vehicle according to claim 16, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) has an element (“tongue” [0055]) provided for being caused to perform mechanical oscillations in the event of gas flowing past (vibrates as soon as the degassing stream flows past [0055]).
	Regarding claim 23, Gerhard further discloses the vehicle according to claim 16, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) is arranged such that gas that flows through the device (valve, noise-generating means [0002], [0020], & [0039]) impacts a component of the vehicle body (“tongue” [0055]), whereby the vehicle body (“tongue” [0055]) is caused to perform acoustic oscillations (vibrates as soon as the degassing stream flows past [0055]).

Claims 12-13 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE 102012205253 A1 – machine translation provided in this Office Action) as applied to claim 10 and 16 above respectively, and further in view of Biebach et al. (WO 2014072073 A1 – machine translation provided in this Office Action).
	Regarding claim 12, Gerhard discloses further discloses the vehicle according to claim 10, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) permits an exit of gas from the interior of the high-voltage store housing ([0002]) into the surroundings (outside [0002], [0004], & [0041]), but does not teach wherein the device permits an exchange of gas both from the interior of the high-voltage store housing into the surroundings and from the surroundings into the interior of the high-voltage store housing.
	Jens teaches a vehicle with a battery that has an exchange of gas between the inside and outside of the battery case ([0019] & [0035]). 
	Gerhard and Jens are analogous in the field of lithium ion batteries as both implement safety systems to protect the battery and to highlight defects.
	Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date to use gas exchange of Jens with the exit system of fluids of Gerhard, in order to prevent damage ([0035] of Jens). 
	Regarding claim 13, Gerhard discloses further discloses the vehicle according to claim 10, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) permits an exit of water (fluid, liquid [0039] & [0041]) from the interior of the high-voltage store housing ([0002]) into the surroundings ([0039]), but does not teach wherein the device has a semipermeable membrane which permits an exit of water from the interior of the high-voltage store housing into the surroundings, but prevents an entry of water from the surroundings into the interior of the high-voltage store housing.
	Jens teaches a vehicle with a battery that has a semi-permeable membrane that allows gas to escape but does not allow water to enter the battery ([0031]-[0032] & [0035]). 
	Gerhard and Jens are analogous in the field of lithium ion batteries as both implement safety systems to protect the battery and to highlight defects.
	Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date to use a semipermeable membrane of Jens with the exit system of fluids of Gerhard, in order to keep the battery inside dry ([0036] of Jens). 
	Regarding claim 20, Gerhard further discloses the vehicle according to claim 16, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) permits an exit of gas from the interior of the high-voltage store housing ([0002]) into the surroundings (outside [0002], [0004], & [0041]), but does not teach wherein the device permits an exchange of gas both from the interior of the high-voltage store housing into the surroundings and from the surroundings into the interior of the high-voltage store housing.
	Jens teaches a vehicle with a battery that has an exchange of gas between the inside and outside of the battery case ([0019] & [0035]). 
	Gerhard and Jens are analogous in the field of lithium ion batteries as both implement safety systems to protect the battery and to highlight defects.
	Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date to use gas exchange of Jens with the exit system of fluids of Gerhard, in order to prevent damage ([0035] of Jens).
	Regarding claim 21, Gerhard further discloses the vehicle according to claim 16, wherein the device (valve, noise-generating means [0002], [0020], & [0039]) permits an exit of water (fluid, liquid [0039] & [0041]) from the interior of the high-voltage store housing ([0002]) into the surroundings ([0039]), but does not teach wherein the device has a semipermeable membrane which permits an exit of water from the interior of the high-voltage store housing into the surroundings, but prevents an entry of water from the surroundings into the interior of the high-voltage store housing.
	Jens teaches a vehicle with a battery that has a semi-permeable membrane that allows gas to escape but does not allow water to enter the battery ([0031]-[0032] & [0035]). 
	Gerhard and Jens are analogous in the field of lithium ion batteries as both implement safety systems to protect the battery and to highlight defects.
	Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date to use a semipermeable membrane of Jens with the exit system of fluids of Gerhard, in order to keep the battery inside dry ([0036] of Jens).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721